DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on March 3, 2022 is acknowledged.
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 6, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application, US 63/034,544, filed June 4, 2020, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The effective filing date of the claimed invention is June 4, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 3, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Hemmendinger on March 10, 2022.
The application has been amended. Please amend the claim listing filed June 28, 2021 as follows: 
Please amend claim 15 as follows:
15. (currently amended) The method of claim 9, wherein the compound is administered to inhibit the progression of a synucleinopathy, wherein the compound is a compound comprising (a) a first peptide, (b) a PEG linker covalently attached to the C terminus of the first peptide, and (c) a second peptide covalently attached to the PEG linker at the N terminus of the second peptide, wherein:  (i) the first peptide has the amino acid sequence SEQ ID NO:1 and the second peptide has the amino acid sequence SEQ ID NO:3; (ii) the first peptide has the amino acid sequence SEQ ID NO:3 and the second peptide has an amino acid sequence selected from the group consisting of SEQ ID NO:1 and SEQ ID NO:2; (iii) the first peptide has the amino acid sequence SEQ ID NO:4 and the second peptide has the amino acid sequence SEQ ID NO:2; or (iv) the first peptide has the amino acid sequence SEQ ID NO:2 and the second peptide has an amino acid sequence selected from the group consisting of SEQ ID NO:3 and SEQ ID NO:4.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference US 2018/0339044A1. US 2018/0339044A1 teaches the amino acid sequence of SEQ ID NO: 1. Although US 2018/0339044A1 teaches the amino acid sequence of SEQ ID NO: 1, the prior art reference alone or in combination with any other prior art reference of record do not teach covalently attaching the amino acid sequence to an amino acid sequence selected from SEQ ID NOs: 1-4 via a PEG linker.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658